Citation Nr: 1755228	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-23 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for status post vagotomy with pyloroplasty and residual surgical scar, formerly claimed as duodenal ulcer.

2.  Entitlement to an effective date prior to October 24, 2012 for the grant of a 40 percent disability rating for status post vagotomy with pyloroplasty and residual surgical scar.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and K. H., the Veteran's daughter

ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that proceeding has been associated with the record.

At the prehearing conference of the September 2017 hearing, sufficient cause was shown for advancement on the docket due to the Veteran's advancing age.  In this regard, appeals must be considered in docket order, but may be advanced on the docket upon a showing of good cause.  38 U.S.C. § 7107 (2012); 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  Therefore, the motion to advance the appeal on the Board's docket has been granted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking a disability rating in excess of 40 percent for his status post vagotomy with pyloroplasty and residual surgical scar, formerly claimed as duodenal ulcer.  Specifically the Veteran contends that his symptomatology is more severe than reflected by his currently assigned disability rating.  The Veteran is also seeking an earlier effective date for the award for the 40 percent disability rating for his status post vagotomy with pyloroplasty and residual surgical scar.  He asserts that his ulcer disability was incorrectly rated under Diagnostic Code 7305 prior to October 24, 2012 and that the effective date for the 40 percent disability rating under Diagnostic Code 7308 should extend back to 1968.  The Veteran contends that he has contested his former diagnostic code since 1968, as his symptoms have always included dumping syndrome, and as such, his disability should have been originally rated under Diagnostic Code 7308.  Based on a review of the evidentiary record, the Board finds that additional development is needed prior to adjudication of the claims.

In the September 2017 Board hearing, the Veteran testified that he received most of his care from a private primary care physician and that he had private treatment records that were not yet apart of the evidentiary record.  He testified that his VA examination did not provide him with an endoscopy, but that these private treatment records contained an endoscopy conducted by his physician that revealed epigastric symptoms that are related to his duodenal ulcer disability.  As these records have not been associated with the electronic claims file and are pertinent to the increased rating and earlier effective date claims, remand to obtain all private treatment records relevant to the digestive system is warranted.

Further, during the hearing, the Veteran testified that he experienced severe symptoms, such as stomach cramps, several times a month.  He also reported that he had a bleeding ulcer earlier in the month.  The Veteran testified that his disability had gotten worse since his last VA examination.  Review of the electronic claims file reveals that the most recent VA examination was conducted in July 2013, over four years ago.  As it seems the Veteran's duodenal ulcer disability may have worsened since his last VA examination, the Board determines that a contemporaneous VA examination is necessary to ascertain the current severity of the Veteran's service-connected duodenal ulcer disability.  See Snuffer v. Gober, 10 Vet. App. 400, 408 (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

While on remand, updated VA treatment records should also be obtained and associated with the evidentiary record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his duodenal ulcer disability.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the current severity of his service-connected duodenal ulcer disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should report all signs and symptoms attributable to the Veteran's disability and comment on the severity of those manifestations, to include: nausea, sweating, circulatory disturbances following meals, diarrhea, hypoglycemic symptoms, weight loss, malnutrition, and anemia.  The examiner should also characterize the Veteran's disability as mild, moderate or severe and provide a rationale for doing so.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.
	
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


